DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST, NON-FINAL OFFICE ACTION for Application 16/698,418, filed on 11/27/2019.  This application is a Continuation of 16/457,890, filed on 06/28/2019, which is a Continuation of PCT/US/1930934, filed on 05/06/2019.  These applications claim priority to Provisional Applications #62/787,206, filed on 12/31/2018, #62/667,550, filed on 05/06/2018, and #62/751,713, filed on 10/29/2018.          
Claims 1-23 are pending and have been examined.




Double Patenting
Claims 1-22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-22 of copending Applications No. 16/698,342, filed on 11/27/2019, claims 1-23 of No. 16/698,355, filed on 11/27/2019, and claims 1-23 of No. 16/698,385, filed on 11/27/2019.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A resource requirement circuit structured to aggregate… in claim 1
A forward resource market circuit structured to access… in claim 1
A machine resource acquisition circuit structured to… in claim 1
A resource distribution circuit structured to adaptively improve…in claim 5
A market forecasting circuit structured to predict…in claims 7 and 11
A forecasting circuit structured to adaptively improve… in claim 10 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06)

Claim Rejections–35 USC §112

The following is a quotation of35 U.S.C. 112(b): (FP 7.30.02)
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA 35 U.S.C. 112,second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under35 U.S.C. 112(b)or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.(FP7.34.01)

Claim limitations a resource requirement circuit structured to aggregate… in claim 1, a forward resource market circuit structured to access… in claim 1, a machine resource acquisition circuit structured to… in claim 1, a resource distribution circuit structured to adaptively improve…in claim 5, a market forecasting circuit structured to predict…in claims 7 and 11, and a forecasting circuit structured to adaptively improve… in claim 10 ”invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C.112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification does not give a specific definition of the word “circuit” as related to the structure or components that perform the claimed functions of the various circuits in the claims.  While the ordinary use of the word “circuit” could include such as an electric circuit or something containing an electric circuit, this is not sufficient as the applicant is allowed to be their own lexicographer and the terms could also relate to software associated with circuitry, code that resides in circuitry, or many other possibilities.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the limitations that the “circuits” are recited to perform.  As would be recognized by those of ordinary skill in the art, there are many different ways to effect functions such as “predict,” “aggregate,” “access,”, “execute,” and “improve” functions related to energy consumption and transactions to secure energy.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23) .

The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 
exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
Claims 1, 5, 7, and 10-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim limitations a resource requirement circuit structured to aggregate… in claim 1, a forward resource market circuit structured to access… in claim 1, a machine resource acquisition circuit structured to… in claim 1, a resource distribution circuit structured to adaptively improve…in claim 5, a market forecasting circuit structured to predict…in claims 7 and 11, and a forecasting circuit structured to adaptively improve… in claim 10 are not shown in the disclosure to have adequate corresponding structure to perform the claimed function.   In particular, the specification does not give a specific definition of the word “circuit” as related to the structure or components that perform the claimed functions of the various circuits in the claims.  While the ordinary use of the word “circuit” could include such as an electric circuit or something containing an electric circuit, this is not sufficient as the applicant is allowed to be their own lexicographer and the terms could also relate to software associated with circuitry, code that resides in circuitry, or many other possibilities.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the limitations that the “circuits” are recited to perform.  As would be recognized by those of ordinary skill in the art, there are many different ways to effect functions such as “predict,” “aggregate,” “access,”, “execute,” and “improve” functions related to energy consumption and transactions to secure energy.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function (FP 7.31.01) 

	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 14 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 1 is directed to a system comprising various circuits.  However, the system does not have any structural or other components that can be reasonably ascertained by the examiner regarding how to interpret the claimed “system,” as the “circuits” are not specifically associated with any particular structure or component, but seem to be open for interpretation and can perform tasks like “predict” or “improve.”  Therefore, as claimed the system cannot be interpreted as an apparatus or article of manufacture and the claim is therefore NOT directed to statutory subject matter.
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “determining an aggregated resource amount for a fleet of machines to service at least one task, wherein the aggregated resource amount comprises an energy credit requirement, accessing a forward market for energy, and executing a transaction on the forward energy market for energy in response to the aggregated resource amount.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator could easily determine an aggregated resource amount needed, access a forward market for energy, and execute a transaction all manually or verbally.  Energy markets, including acquiring fixed contracts and fixed supply chains for energy at fixed prices, were available and common in the commodity arts long before the common use of computers for automation.  Such contracts could easily be negotiated verbally or on paper between parties, and a human operator could analyze data and make a judgment or opinion both about energy needs and credit needs as well as in the context of conducting a transaction.  Therefore, the claims are directed to a mental process.  The claims are also directed to an organization of human activity, namely an agreement in the form of a contract and a business relation.  One human operator representing a party could determine energy credit needs, access a forward energy market, and negotiate a contract with another party and execute the transaction.  In fact, such business negotiations and executed contracts were commonplace prior to the widespread use of computers.  Therefore, the claims are also directed to the abstract idea of an organization of human activity.    
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  Claim 1 includes a system comprising circuits.      However, even if these components were shown to be definitively hardware components or structure,  these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The circuits would be used as tools to automate the abstract idea.  Therefore, the “circuits” are not considered an integrating of the abstract idea into a practical application.  
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  Claim 1 includes a system comprising circuits.      However, even if these components were shown to be definitively hardware components or structure,  these components are considered a generic recitation of a technical element, as the components are recited at a high level of generality and are not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The circuits would be used as tools to automate the abstract idea.  Therefore, the use of the  “circuits” are not considered significantly more.  
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely aggregating a resource requirement of energy credits for a fleet of machines, accessing a futures market, and executing a transaction for the energy credits.  The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
Regarding the dependent claims, claim 2 includes an energy consumption task requirement, which is considered part of the abstract idea, as determining energy consumption needs could be done mentally as an analysis of data and coming to an opinion or making a judgment.  Claims 3 and 4 are considered part of the abstract idea, as buying or selling can be negotiated as a mental process with the aid of pen and paper or s part of a business relation or contract negotiation.  Claim 5 is considered intended use, and is therefore given little patentable weight, as the claim only recites the result of the transactions, but those results are not even guaranteed as the transactions cannot guarantee improvement, but that is only the intention of the transactor.  Claims 6 and 10, absent any further detail, is considered conventional computer functioning, as merely reciting that a component consists of machine learning or artificial intelligence with no limitations that show use of such components are considered generic recitations, and the examiner takes Official Notice that it is old and well known at the time of filing of the application by the inventor to have some kind of artificial intelligence or machine learning built in to a component for such as analysis of data.  Further, simply “using the… component” is still considered conventional computer functioning.  Claims 7 and 11 are considered part of the abstract idea, as a prediction of energy prices or other forecasting could easily be performed by a human operator mentally and/or with aid of pen and paper and access to data.  Claims 8-9 and 12-13 are also considered part of the abstract idea, as such analysis could easily be part of a mental process by a human operator with access to the historical external data and ability to analyze the data, and the source of the data does not change the nature of the analysis.  The other dependent claims mirror those already discussed above.  
Therefore, claims 1-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publicly available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Prager, et al., Patent No. 8,412,613 B2.
Regarding Claims 1 and 14, Prager teaches:
A system (method)…method comprising: 
a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the resource requirement comprises an energy requirement (see at least Column 3, lines 5-55 in which an energy requirement is determined for a fleet of vehicles and also lines Column 3, line 47- Column 4, line 48 in which it is described that an aggregated energy need requirement is determined for the fleet using various available forecasted and historical data) 
a forward resource market circuit structured to access a forward market for energy (Column 3, lines 22-55)
a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement (see Column 3, line 47-Column 4, line 48)
Prager, however, does not specifically teach energy credits.  Prager, however, does teach the purchase of hedges or futures contracts for gasoline at specific prices that guarantee the availability of the gas to them for the future time periods for a specific amount, and further claim 5 and other such portions of the claimed invention seem to interchangeably equate energy and energy credits.  Further, it is not clear from the specification whether these “credits” are closer to carbon or emission credits or credits for future guarantee of fuel availability at set prices for a specific amount.  The examiner is interpreting these “credits” to be such as a credit towards a specific amount of gasoline that has been pre-purchased on the forward market.  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing of this application to combine “energy credits” with Prager because Prager already allows consumers to purchase energy at specific prices and amounts for future needs, much as credits would be used for, but does not specifically teach “credits,” and using credits would allow for a specific measure of amount for future use that goes beyond a dollar amount and would be easier to communicate with and understand when discussing or evaluating future energy availability to one’s business based on what has already been purchased.

Regarding claims 2 and 16, Prager teaches:
the system of claim 1…
Prager further teaches:
wherein the aggregated resource requirement is a requirement selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement (see Figure 1 and Column 3, line 47-Column 4, line 48 in which the consumer identifies their fleet needs for energy prior to the purchase on the forward market)

Regarding claims 3 and 18, Prager teaches:
the system of claim 1…
Prager further teaches:
wherein the transaction on the forward market of energy comprises one of buying or selling energy (see Figures 1 and 2 and Column 3, line 47-Column 4, line 48)

Regarding claims 4 and 17, Prager teaches:
the system of claim 1…
Prager further teaches:
wherein the transaction on the forward market of energy comprises one of buying or selling energy credits (see Figures 1 and 2 and Column 3, line 47-Column 4, line 48)
Prager, however, does not specifically teach energy credits.  Prager, however, does teach the purchase of hedges or futures contracts for gasoline at specific prices that guarantee the availability of the gas to them for the future time periods for a specific amount, and further claim 5 and other such portions of the claimed invention seem to interchangeably equate energy and energy credits.  Further, it is not clear from the specification whether these “credits” are closer to carbon or emission credits or credits for future guarantee of fuel availability at set prices for a specific amount.  The examiner is interpreting these “credits” to be such as a credit towards a specific amount of gasoline that has been pre-purchased on the forward market.  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing of this application to combine “energy credits” with Prager because Prager already allows consumers to purchase energy at specific prices and amounts for future needs, much as credits would be used for, but does not specifically teach “credits,” and using credits would allow for a specific measure of amount for future use that goes beyond a dollar amount and would be easier to communicate with and understand when discussing or evaluating future energy availability to one’s business based on what has already been purchased.

Regarding claims 5, 15, and 19, Prager teaches:
the system of claim 1…
Prager further teaches:
a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using a plurality of the transactions on the forward market for energy (see Column 3, line 47-Column 4, line 48)
**The Examiner notes that as written the claim is considered intended use and given little patentable weight, as the claimed invention and the cited reference are both trying to get a fixed good price to improve costs of operation, but there is no guarantee of this, and there is no guarantee of improvement, and therefore the only aspect that is certain and not conditional is the intention of the purchaser to try to get a good price and control costs.**


Regarding claim 7, Prager teaches:
the system of claim 1
Prager further teaches:
a market forecasting circuit structured to predict a forward market price of energy on the forward market for energy (see Figures 1 and 5 and Column 3, lines 47-67 and Column 7, lines 42-48)

Regarding claim 8, Prager teaches:
the system of claim 5
Prager further teaches:
wherein the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of one of energy or energy credits in response to the historical external data (see Figures 1 and 5 and Column 3, lines 47-67 and Column 7, lines 42-48)

Regarding claim 9, Prager teaches:
the system of claim 8
Prager further teaches:
wherein the at least one external data source is a market condition data source, a historical outcome data source (see Figures 1 and 5, Column 3, lines 47-67 and Column 5, lines 4-55)


Regarding claim 11, Prager teaches:
the system of claim 5
Prager further teaches:
a market forecasting circuit structured to predict a forward market price of energy credits on the forward market for energy (see Figure 5, Column 3, lines 47-67, Column 5, lines 4-55)

Regarding claims 12 and 21, Prager teaches:
the system of claim 11…
Prager further teaches:
wherein the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy credits in response to the historical external data (see Figures 1 and 5, Column 3, lines 47-67, Column 5, lines 4-55)

Regarding claims 13 and 22, Prager teaches:
the system of claim 12…
Prager further teaches:
wherein the at least one external data source is a market condition data source, a historical outcome data source (see Figures 1 and 5, Column 3, lines 47-67, Column 5, lines 4-55)

Regarding claim 23, Prager teaches:
the method of claim 14
Prager further teaches:
adaptively improving a utilization of energy utilizing a plurality of transactions on the forward market for energy (see Column 3, line 47-Column 4, line 48)
Prager, however, does not specifically teach energy credits.  Prager, however, does teach the purchase of hedges or futures contracts for gasoline at specific prices that guarantee the availability of the gas to them for the future time periods for a specific amount, and further claim 5 and other such portions of the claimed invention seem to interchangeably equate energy and energy credits.  Further, it is not clear from the specification whether these “credits” are closer to carbon or emission credits or credits for future guarantee of fuel availability at set prices for a specific amount.  The examiner is interpreting these “credits” to be such as a credit towards a specific amount of gasoline that has been pre-purchased on the forward market.  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing of this application to combine “energy credits” with Prager because Prager already allows consumers to purchase energy at specific prices and amounts for future needs, much as credits would be used for, but does not specifically teach “credits,” and using credits would allow for a specific measure of amount for future use that goes beyond a dollar amount and would be easier to communicate with and understand when discussing or evaluating future energy availability to one’s business based on what has already been purchased.

**The Examiner notes that as written the claim is considered intended use and given little patentable weight, as the claimed invention and the cited reference are both trying to improve use of energy to improve costs and needs of operation, but there is no guarantee of this, and there is no guarantee of improvement, and therefore the only aspect that is certain and not conditional is the intention of the purchaser to try to get a good price and control costs.**



Claims 6, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Prager, et al., Patent No. 8,412,613 B2 in view of Ozog, Pre-Grant Publication No. 2011/0231028 A1.
Regarding claim 6, Prager teaches:
the system of claim 5
Prager, however, does not appear to specify:
a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component
Ozog teaches:
a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component (see [0375] in which neural networks or statistical modeling is used to predict energy needs for the sake of optimization)
It would be obvious to one of ordinary skill in the art at the time of filing of this application to combine Ozog with Prager because Prager already does such forecasting without specifically reciting the use of machine learning or neural networks, and doing so would allow for intelligent learning methods to better maximize forecasting and analysis techniques for better results.

Regarding claims 10 and 20, Prager teaches:
the system of claim 1…
Prager, however, does not appear to specify:
a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component
Ozog teaches:
a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component (see [0374]-[0378] in which the forecasting with neural networks or statistical modeling can include forecasting of energy needs and of cost)

It would be obvious to one of ordinary skill in the art at the time of filing of this application to combine Ozog with Prager because Prager already does such forecasting without specifically reciting the use of machine learning or neural networks, and doing so would allow for intelligent learning methods to better maximize forecasting and analysis techniques for better results.


Conclusion
The following prior art reference was not relied upon on this office action but is considered pertinent to the applicant’s invention:
Kaushik, Pre-Grant Publication No. 2015/0170080 A1- forecasting of energy costs for a fleet of vehicles in order to maximize purchase amounts and timing

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682